         Case 5:17-cr-00459-DAE Document 110 Filed 08/26/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT                                       6   20?,
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA
Plaint iff
                                                 §
                                                 §
                                                                                               LK
                                                 §      No.: SA:l 7-CR-00459(l)-DAE
vs.                                              §
                                                 §

(1) JAMES A. LITTLE                              §
Defendant,                                       §




                              ORDER APPOINTING COUNSEL

             The above-named Defendant having satisfied this Court after appropriate inquiry that

Defendant (1) does not wish to waive representation by counsel, and (2) is financially unable to

obtain counsel, the Federal Public Defender is hereby APPOINTED to represent the defendant

in the above-styled and numbered cause.

             Should this case proceed before a United States District Judge, the appointment shall

nevertheless remain in effect until terminated or a substitute attorney is appointed or retained.



             SIGNED on August 26, 2021.
